On September 4, 2002, the defendant was sentenced to five (5) years in the Montana State Prison, with three (3) years suspended, for the offense of Assault with a Weapon, a felony.
On November 14, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*69The defendant was present and was represented by Larry Nistler. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive given the defendant's lack of any criminal history. The defendant can be better rehabilitated, and the interests of public safety can be met, with community placement.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to a five (5) year commitment to the Department of Corrections, with all of that time suspended.
In addition to the conditions of probation as imposed by Judge McNeil, the defendant must satisfactorily complete an anger management program and other counseling as required by his probation officer, and must fully comply with and complete any treatment plan that might be imposed by the Department of Family Services in connection with his having the care of any or all of his children.
Done in open Court this 14th day of November, 2002.
DATED this 11th day of December, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.